Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (the “Agreement”), made as of January 30, 2006, by
and between Floyd D. Gottwald, Jr. (the “Seller”) and Albemarle Corporation, a
Virginia corporation (the “Company”), provides as follows:

 

ARTICLE I

 

DEFINITIONS

 

When used in this Agreement, the following terms shall have the meanings
specified:

 

1.1 Closing. “Closing” shall mean the conference held at 10:00 a.m., local time
on the Closing Date, at the offices of the Company in Richmond, Virginia or such
other place as the parties may mutually agree.

 

1.2 Closing Date. “Closing Date” shall mean the third business day after the
determination of the Purchase Price and the satisfaction of the conditions set
forth in Article IV hereof, or such other date to which the parties may mutually
agree.

 

1.3 Common Stock. “Common Stock” shall mean the Company’s authorized common
stock, par value $0.01 per share.

 

1.4 Price Per Share. “Price Per Share” means $0.05 less than the average closing
price of a share of the Common Stock, as determined by the Company’s Chief
Financial Officer based on trade data provided by the New York Stock Exchange
(as reported in the Wall Street Journal), for the third through the fifth
business day following the date of release to the public of the Company’s
earnings for the year ended December 31, 2005.



--------------------------------------------------------------------------------

1.5 Purchase Price. “Purchase Price” shall mean the sum of the Price Per Share
multiplied by the total number of shares of Stock.

 

1.6 Stock. “Stock” shall mean 120,000 shares of Common Stock.

 

ARTICLE II

 

PURCHASE AND SALE

 

2.1 Commitment to Sell. At the Closing, and upon all of the terms and subject to
all of the conditions of this Agreement, the Seller hereby agrees to sell,
transfer, assign and deliver to the Company one or more certificates evidencing
the Stock, free and clear of all liens, claims, mortgages, encumbrances and
claims of any third party.

 

2.2 Commitment to Purchase. Upon all of the terms and subject to all of the
conditions of this Agreement, the Company agrees to purchase the Stock and in
full payment therefor the Company shall deliver the Purchase Price to the Seller
on the Closing Date in immediately available funds.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

The Seller hereby represents and warrants to the Company that the Seller owns
good and valid title to the Stock being sold by the Seller, free and clear of
any liens, encumbrances or claims and that the Seller has the right to sell such
shares to the Company without violating any obligation. The Seller represents
and warrants that he does not know of any non-public information about the
Company that a reasonable investor would consider material to a decision whether
to sell Common Stock.

 

2



--------------------------------------------------------------------------------

ARTICLE IV

 

CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE PARTIES

 

Each and every obligation of the parties to be performed on the Closing Date
shall be subject to the satisfaction prior to or at the Closing of the following
express conditions precedent (it being the understanding of the parties that any
of such conditions may be waived by the parties):

 

4.1 No Adverse Change. Since the date of this Agreement, neither the Company nor
the Seller shall have sustained any change in its or his businesses or assets
that is likely to have a material adverse effect, in the reasonable judgment of
any party, on the Company’s or the Seller’s financial condition.

 

4.2 Market Changes. Between the date of this Agreement and the Closing Date,
there shall not have occurred any of the following: (i) a suspension or material
limitation in trading in securities generally on the New York Stock Exchange or
the National Association of Securities Dealers, Inc. Automated Quotation
National Market System; (ii) a general moratorium on commercial banking
activities in New York or Virginia declared by federal, New York or Virginia
authorities; (iii) the engagement by the United States in hostilities which have
resulted in the declaration of a national emergency or war or the escalation of
any such hostilities if any such event specified in this clause (iii) is likely
to have a materially adverse effect, in a party’s reasonable judgment, on the
Company’s financial condition or business prospects; or (iv) such a material
adverse change in general economic, political, financial or international
conditions affecting financial markets in the United States having a material
adverse impact on trading prices of securities in general as is likely to have a
materially adverse effect, in a party’s reasonable judgment, on the Company’s
financial condition or business prospects.

 

3



--------------------------------------------------------------------------------

4.3 Final Range of Price for Stock. The Price Per Share shall not be more than
$46.00 or less than $42.00 without the mutual consent of the parties hereto.

 

ARTICLE V

 

MISCELLANEOUS

 

5.1 Expenses. Each of the parties hereto shall pay the fees and expenses of
their respective counsel, accountants, investment bankers and investment
advisors, and any other expenses incident to the negotiation and preparation of
this Agreement and consummation of the transactions contemplated hereby.

 

5.2 Governing Law. This Agreement shall be construed and interpreted according
to the laws of the Commonwealth of Virginia, without regard to the conflicts of
law rules thereof.

 

5.3 Assignment. This Agreement and each party’s respective rights hereunder may
not be assigned at any time without the prior written consent of the other
parties hereto.

 

5.4 Notices. All communications, notices and disclosures required or permitted
by this Agreement shall be in writing and shall be deemed to have been given at
the earlier of the date when actually delivered to an officer of the Company or
to in the case of the Seller, to Floyd D. Gottwald, Jr., or when deposited in
the United States mail, certified or registered mail, postage prepaid, return
receipt requested and addressed as follows, unless and until either of such
parties notifies the other in accordance with this Section 5.4 of a change of
address:

 

If to the Company:    Albemarle Corporation      330 South Fourth Street     
Richmond, Virginia 23219      Attention: Luther C. Kissam, IV, Esq. If to the
Seller:    Mr. Floyd D. Gottwald, Jr.      330 South Fourth Street     
Richmond, Virginia 23219

 

[Signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

ALBEMARLE CORPORATION By:  

/s/ Luther C. Kissam, IV

--------------------------------------------------------------------------------

Name:   Luther C. Kissam, IV Title:  

Senior Vice President, General Counsel

    and Secretary

      Floyd D. Gottwald, Jr.

/s/ Floyd D. Gottwald, Jr.

--------------------------------------------------------------------------------

 

5